DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 03/19/2021 has been entered.  Claims 1-3, 5-7 and 12-23 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and most 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/23/2020.

Response to Arguments
Applicant's arguments with respect to the rejections of claims 1 and 14 have been fully considered but they are not persuasive. The applicant argued that claims 1 and 14 have been amended to contain the subject matter of claims 8 and 9 and are now allowable.  No further specifics were given in regards to why the previous rejections of claims 8 and 9 via Takahashi; Noriyuki et al. US 4087969 A, hereinafter Takahashi, have been overcome.  In response, the rejection of claim 1 was amended to contain the rejections formerly of claims 8 and 9.
Applicant’s arguments with respect to the rejection(s) of claim(s) 18 via HONSBEIN R DE 102009058005 A1, hereinafter Honsbein, have been fully considered and are persuasive.   Specifically, the applicant argued that the inclusion of the previously indicated allowable subject matter of claim 21, thereby makes claim 18 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 Ln 16-17 cites the limitation “redirecting at least a portion of pressurized fluid from circulating through said engine pump”.  ‘said engine pump’ lacks antecedent basis, and it is unclear if the fluid is to circulate through the engine (line 4), or the pump (line 4). Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --redirecting at least a portion of pressurized fluid from circulating through said engine [[pump]] control circuit--.
Claims 15-17 are rejected for their dependence upon claim 14.
Claim 21 Ln 22 cites the limitation “valving operative for directing”.  It is unclear if this valving is the same as or different from the various valves previously cited in lines 11-12). Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --at least one of the first and second solenoid valves, the relief valve, the first and second pilot operated valves, and the pressure reducing valve [[valving]] operative for directing--.
Claims 22 and 23 are rejected for their dependence upon claim 21.

Claims 1-3, 5-7, 12, 13 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 1 Ln 19-20 cites the limitation “two or more components selected from the group consisting of a solenoid valve, an orifice, a pressure relief valve, a pressure transducer, a check valve, and a pressure-reducing valve”.  These limitations merely comprise a list of additional elements without citing essential structural cooperative relationships of the elements with the rest of the hydraulic circuit.
Claims 2, 3, 5-7, 12 and 13 are rejected for their dependence upon claim 14.
Claim 14 Ln 19-20 cites the limitation “two or more components selected from the group consisting of a solenoid valve, an orifice, a pressure relief valve, a pressure transducer, a check valve, and a pressure-reducing valve”.  These limitations merely comprise a list of additional elements without citing essential structural cooperative relationships of the elements with the rest of the hydraulic circuit.
Claims 15-17 are rejected for their dependence upon claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi; Noriyuki et al. US 4087969 A, hereinafter Takahashi.
Regarding claim 1, Takahashi discloses (Fig. 1) a hydraulic circuit comprising: 
a pump (3) configured to be driven by a prime motor (1); 
a secondary motor (4) fluidly coupled to the pump by a supply line (6h) and a return line (6l); 
a first work function circuit (19/32) fluidly coupled with at least one of the supply (6h) and return lines
said first work function circuit including a first work function actuator (“brake servo motor”, “various hydraulically operated equipment of a vehicle”), said first work function actuator selected from the group consisting of a fan drive motor, a generator motor, a cylinder, a rotary actuator, a work function motor (“power steering system”), and an actuator motor that is loaded during dynamic engine braking (“brake servo motor”, “various hydraulically operated equipment of a vehicle”, Col 2 Ln 44-46); wherein 
said first work function circuit (32) comprises an engine control circuit (32) configured to minimize over-speeding in the prime motor, assist in acceleration, and permit unlimited towing (interpreted as intended use in a device claim), 
valving operative (8, 13, 31) to direct at least a portion of pressurized fluid output from the secondary motor (in line (6l)) during braking operations to said first work function circuit to thereby reduce or prevent the prime motor from over-speeding and to minimize heat generation in the hydraulic circuit (Col 2 Ln 7-10 disclose sending fluid from line (6l) to line (6h) wherein line (6h) is directly connected with line (19) of the work function circuit, during braking operations interpreted as intended use in a device claim), said valving operative including a first pressure valve (13), and a second pressure valve (31), and wherein said first and second pressure valves are activated after a predetermined pressure is sensed (Col 3 Ln 3-30, sensed/activated via chambers (17, 18)) and wherein activation of said first and second pressure valves facilitates in redirecting at least a portion of pressurized fluid from circulating through said pump and facilitates in redirecting the redirected portion of pressurized fluid to said first work function circuit (Col 3 Ln 3-30 discloses redirecting at least a portion of the fluid in the main circuit (3/6/4), and therefore the pump (3), to the first work function circuit (19/32)); and
two or more components selected from the group consisting of a solenoid valve, an orifice, a pressure relief valve, one or more pressure transducers, one or more hydraulic pilot-operated valves (13), a check valve, a pressure-reducing valve (31), and combinations thereof.
Regarding claim 2, Takahashi discloses (Fig. 1) the circuit is at least one of a hydrostatic (depicted as a hydrostatic) or open machine propel circuit. 
Regarding claim 3, Takahashi discloses (Fig. 1) the at least one work function 
Regarding claim 12, Takahashi discloses (Fig. 1) a second work function circuit (32) comprises a braking energy circuit (a-d, Col 2 Ln 45-46, portions of (32) have been interpreted as first/second/… work function circuits as depicted by sub-circuits a-d) configured to control emergency steering and braking. 
Regarding claim 13, Takahashi discloses (Fig. 1) the braking energy circuit further comprises a steering circuit control (Col 2 Ln 45-46), a braking circuit control (Col 2 Ln 45-46), and a hydraulic valve manifold (13, 31) configured to direct a braking energy. 

Regarding claim 14, Takahashi discloses (Fig. 1) a hydrostatic propulsion system in a machine, the system comprising: 
a hydraulic circuit, the hydraulic circuit comprising:
a pump (3)  configured to be driven by an engine (1); 
a motor (4) fluidly coupled to the pump by a supply line (6h) and a return line (6l), the motor including 
a high-pressure port side (side connected to 6h) and being configured to run as a pump; 
a pressurized fluid output (side connected to 6l) from the motor during a deceleration of the machine; and, 
a first work function circuit (32) fluidly coupled with at least one of the supply (6h) 
an engine control circuit (32) configured to minimize over-speeding in the engine, assist in acceleration, and permit unlimited towing (interpreted as intended use in a device claim); and
valving operative (8, 13, 31) to direct at least a portion of pressurized fluid output from the secondary motor (in line (6l)) during braking operations to said first work function circuit to thereby reduce or prevent the prime motor from over-speeding and to minimize heat generation in the hydraulic circuit (Col 2 Ln 7-10 disclose sending fluid from line (6l) to line (6h) wherein line (6h) is directly connected with line (19) of the work function circuit, during braking operations interpreted as intended use in a device claim), said valving operative including a first pressure valve (13), and a second pressure valve (31), and wherein said first and second pressure valves are activated after a predetermined pressure is sensed (Col 3 Ln 3-30, sensed/activated via chambers (17, 18)) and wherein activation of said first and second pressure valve facilitates in redirecting at least a portion of pressurized fluid from circulating through said engine control circuit and facilitates in redirecting the redirected portion of pressurized fluid to said first work function circuit (Col 3 Ln 3-30 discloses redirecting at least a portion of the fluid in the main circuit (3/6/4), and therefore the pump (3), to the first work function circuit (19/32));
two or more components selected from the group consisting of a solenoid valve, an orifice, a pressure relief valve, one or more pressure transducers, one or more hydraulic pilot-operated valves (13), a check valve, a pressure-reducing valve (31); 
wherein the high-pressure port side of the motor is configured to direct a braking energy generated from the deceleration to first work function circuit (the high-pressure port side of the motor is connected to (32) thereby enabling direction of braking energy from the high-pressure port side to (32)). 
Regarding claim 15, Takahashi discloses (Fig. 1) one or more operating conditions in which the motor runs as a pump, the one or more operating conditions including the engine dying when the machine is operating at a high velocity on flat ground, the engine dying when the machine is travelling downhill, machine deceleration, the machine is being towed in a forward direction, a port of the return line being blocked between the motor and the pump, and the machine traveling in a forward direction. 

Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONSBEIN R DE 102009058005 A1, hereinafter Honsbein
Regarding claim 14, Honsbein discloses (Fig. 1, 5) a hydrostatic propulsion system in a machine, the system comprising: 
a hydraulic circuit, the hydraulic circuit comprising:
a pump (4)  configured to be driven by an engine (3); 
a motor (5) fluidly coupled to the pump by a supply line (6) and a return line (7), the motor including 
a high-pressure port side (side connected to 6) and being configured to run as a pump; 
a pressurized fluid output (7) from the motor during a deceleration of the 
a first work function circuit (14) fluidly coupled with at least one of the supply and return lines (connected to both), the first work function circuit including 
an engine control circuit (14) configured to minimize over-speeding in the engine, assist in acceleration, and permit unlimited towing [0003, 0031]; 
valving operative (22, 15, 21, 24, 17, D) to direct at least a portion of pressurized fluid output from the secondary motor during braking operations to said first work function circuit to thereby reduce or prevent the prime motor from over-speeding and to minimize heat generation in the hydraulic circuit ([0003, 0031]), said valving operative including a first pressure valve (15), and a second pressure valve (21), and wherein said first and second pressure valves are activated after a predetermined pressure is sensed (sensed/activated via the pilot port connected to the valves) and wherein activation of said first and second pressure valves facilitates in redirecting at least a portion of pressurized fluid from circulating through said engine control circuit and facilitates in redirecting the redirected portion of pressurized fluid to said first work function circuit ([0031] discloses redirecting at least a portion of the fluid in the main circuit (4-7), and therefore the pump (5), to the first work function circuit (14)); 
two or more components selected from the group consisting of a solenoid valve (15), an orifice (17), a pressure relief valve (D), one or more pressure transducers, one or more hydraulic pilot-operated valves (8), a check valve (22), a pressure-reducing valve; and
wherein the high-pressure port side of the motor is configured to direct a braking energy generated from the deceleration to the first work function circuit ([0003]). 
Regarding claim 16, Honsbein discloses (Fig. 1, 5) the first work function circuit includes a heat control circuit (14) configured to minimize heat generation (via a cooling fan/heat exchanger (K)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Majkrzak; David S. US 20110036651 A1, hereinafter Majkrzak.  
Takahashi is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (hydrostatic hydraulic circuit).
Majkrzak is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (hydrostatic hydraulic circuit). MPEP2141.01(a) I.
Regarding claim 5, Takahashi discloses the claimed invention substantially as claimed, as set forth above for Claim 3 except fails to explicitly state that the work function pump is configured to be de-stroked to zero displacement or to dump its output to a reservoir. 
Majkrzak discloses (Fig. 2) a hydraulic circuit comprising at least one work 
the work function pump is configured to be de-stroked to zero displacement or to dump its output to a reservoir (19, valve (36) enables the output of the pump to be dumped to a reservoir and zero its effective displacement when motor (38) is disconnected [0026]).
[0027] further discloses the pump (34) drives a motor (38) comprising “any number of implements coupled to the host tractor 100. Such implements may include a snow blower (see FIG. 7), a rotary broom and a rotary mower and usually an integral component of such implement or a loader in which a hydraulic actuator(s) is substituted for the motor 38”.
Because both Takahashi and Nelson teach work function circuits, it would have been obvious to one skilled in the art to substitute the pump for the generic ‘various hydraulically operated equipment’ to achieve the predictable result of operating/driving various hydraulically operated equipment by the hydrostatic hydraulic circuit.

Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of NELSON B E et al. US 20120304631 A1, hereinafter Nelson.  
Nelson is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (hydrostatic hydraulic circuit). MPEP2141.01(a) I.
Regarding claim 6, Takahashi discloses the claimed invention substantially as 
Nelson discloses (Fig. 2) a hydraulic circuit comprising at least one work function circuit (74) fluidly coupled with at least one of the supply (24) and return (26) lines; valving (52, 66); a work motor (“such as a brake system and a steering system” [0015]); wherein 
one or more accumulators (72) are configured to be charged by the at least one work function circuit [0024].
Nelson further discloses providing the accumulator helps provide pressurized fluid to the work function circuit [0030].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Takahashi, by providing the accumulator on the work function circuit, as taught by Nelson, for the purpose of helping provide pressurized fluid to the work function circuit.
Regarding claim 7, Takahashi discloses (Fig. 1) the accumulator is a standalone component (depicted as a stand-alone component) or included as part of a charging system having a fixed or variable pump. 

Regarding claim 17, Takahashi discloses the claimed invention substantially as claimed, as set forth above for Claim 14.
Takahashi further discloses (Fig. 1) the first work function circuit (32) includes a braking energy circuit (a-d, Col 2 Ln 45-46) configured to control emergency steering and braking.
Takahashi fails to explicitly state that the work function circuit comprises one or more accumulators.
Nelson discloses (Fig. 2) a hydraulic circuit comprising at least one work function circuit (74) fluidly coupled with at least one of the supply (24) and return (26) lines; valving (52, 66); a work motor (“such as a brake system and a steering system” [0015]); wherein 
one or more accumulators (72) are configured to be charged by the at least one work function circuit [0024].
Nelson further discloses providing the accumulator helps provide pressurized fluid to the work function circuit [0030].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Takahashi, by providing the accumulator on the work function circuit, as taught by Nelson, for the purpose of helping provide pressurized fluid to the work function circuit.

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/
Examiner, Art Unit 3745                

/F Daniel Lopez/Primary Examiner, Art Unit 3745